Exhibit 10.5
INDEMNIFICATION AGREEMENT
          AGREEMENT, dated as of ___, 2009, by and between ABM Industries
Incorporated, a Delaware corporation (the “Company”), and [___] (the
“Indemnitee”).
          WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available;
          WHEREAS, the Indemnitee is a director and/or officer of the Company;
          WHEREAS, the Company and the Indemnitee recognize the increased risk
of litigation and other claims being asserted against directors and officers of
companies in today’s environment;
          WHEREAS, basic protection against undue risk of personal liability of
directors and officers heretofore has been provided through insurance coverage
providing reasonable protection at reasonable cost, and the Indemnitee has
relied on the availability of such coverage; but as a result of substantial
changes in the marketplace for such insurance it has become increasingly
difficult to obtain such insurance on terms providing reasonable protection at
reasonable cost;
          WHEREAS, the Company’s By-Laws, as amended (the “By-Laws”), require
the Company to indemnify and advance expenses to its directors and officers to
the extent provided therein, and the Indemnitee serves as a director and/or
officer of the Company, in part, in reliance on such provisions in the By-Laws;
          WHEREAS, the current difficulty in obtaining adequate director and
officer liability insurance coverage at a reasonable cost, and uncertainties as
to the availability of indemnification created by recent court decisions, have
increased the risk that the Company will be unable to retain and attract as
directors and officers the most capable persons available;
          WHEREAS, the Company has determined that its inability to retain and
attract as directors and officers the most capable persons would be detrimental
to the interests of the Company, and that Company therefore should seek to
assure such persons that indemnification and insurance coverage will be
available in the future; and
          WHEREAS, in recognition of the Indemnitee’s need for substantial
protection against personal liability in order to enhance the Indemnitee’s
continued service to the Company in an effective manner, the increasing
difficulty in obtaining satisfactory director and officer liability insurance
coverage, and the Indemnitee’s reliance on the By-Laws, and in part to provide
the Indemnitee with specific contractual assurance that the protection promised
by the By-Laws will be available to the Indemnitee (regardless of, among other
things, any amendment to or revocation of the applicable provisions of the
By-Laws or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set

 



--------------------------------------------------------------------------------



 



forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of the Indemnitee under the directors’ and officers’
liability insurance policy of the Company.
          NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,
director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:
     1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

  (a)   Agreement: shall mean this Indemnification Agreement, as amended from
time to time hereafter.     (b)   Board of Directors: shall mean the Board of
Directors of the Company.     (c)   Claim: means any threatened, asserted,
pending or completed civil, criminal, administrative, investigative or other
action, suit or proceeding of any kind whatsoever, or any appeal of any kind
thereof, or any inquiry or investigation, whether instituted by the Company, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.     (d)  
Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, and counsel fees and disbursements (including, without
limitation, experts’ fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, (including on appeal),
any Claim relating to any Indemnifiable Event, and (ii) any liabilities which an
Indemnitee incurs as a result of acting on behalf of the Company (whether as a
fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the United States Internal Revenue Service, penalties assessed by the Department
of Labor, restitutions to such a plan or trust or other funding mechanism or to
a participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).     (e)   Indemnifiable Event: means any act or omission, whether
occurring before, on or after the date of this Agreement, arising from the

2



--------------------------------------------------------------------------------



 



      performance of the Indemnitee’s duties or obligations to the Company or
any of its subsidiaries, including in connection with any civil, criminal,
administrative, investigative or other action, suit or proceeding to which the
Indemnitee may hereafter be made a party by reason of being or having been an
officer, director, manager, member, partner, tax matters partner, fiduciary or
trustee of, or having served in any other capacity with, another Person or any
employee benefit plan at the request of the Company.

  (f)   Person: means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

     2. Basic Indemnification Arrangement; Advancement of Expenses.
          (a) In the event that the Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify the
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by Delaware law in effect on the date hereof and as amended from time
to time; provided, however, that no change in Delaware law shall have the effect
of reducing the benefits available to the Indemnitee hereunder based on Delaware
law as in effect on the date hereof or as such benefits may improve as a result
of amendments after the date hereof. The rights of the Indemnitee provided in
this Section 2 shall include, without limitation, the rights set forth in the
other sections of this Agreement. Payments of Indemnifiable Expenses shall be
made as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company.
          (b) If so requested by the Indemnitee, the Company shall advance, or
cause to be advanced (within two business days of such request), any and all
Indemnifiable Expenses incurred by the Indemnitee (an “Expense Advance”). The
Company shall, in accordance with such request (but without duplication), either
(i) pay, or cause to be paid, such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse, or cause the reimbursement of, the Indemnitee for
such Indemnifiable Expenses. The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law. However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by the Indemnitee shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with
an undertaking to repay any Expense Advance if it is ultimately determined that
the Indemnitee is not entitled to indemnification under applicable law). The
Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free.

3



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).
          (d) The indemnification obligations of the Company under Section 2(a)
shall be subject to the condition that the Board of Directors shall not have
determined (by majority vote of directors who are not parties to the applicable
Claim) that the indemnification of the Indemnitee is not proper in the
circumstances because the Indemnitee is not entitled to be indemnified under
applicable law. If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by the Board of Directors or any aspect thereof, including the
legal or factual bases therefor, and the Company hereby consents to service of
process and to appear in any such proceeding. If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Company for any Expense Advance, unless and
until a final judicial determination is made (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law. Any determination by the Board of
Directors otherwise shall be conclusive and binding on the Company and the
Indemnitee.
          (e) To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Board of
Directors that the Indemnitee is not entitled to indemnification under
applicable law.
     3. Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, the Indemnitee against any and all Indemnifiable
Expenses and, if requested by the Indemnitee, shall advance such Indemnifiable
Expenses to the Indemnitee subject to and in accordance with Sections 2(b) and
(d), which are incurred by the Indemnitee in connection with any action brought
by the Indemnitee for (i) indemnification or an Expense Advance by the Company
under this Agreement and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
the Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be.

4



--------------------------------------------------------------------------------



 



     4. Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion thereof to which the Indemnitee is entitled.
     5. Burden of Proof. In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.
     6. Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (i) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence, or (ii) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnity hereunder.
     7. No Other Presumptions. For purposes of this Agreement, the termination
of any claim, action, suit or proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption that the Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.
     8. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the By-Laws, the laws
of the State of Delaware, or otherwise. To the extent that a change in Delaware
law or the interpretation thereof (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the By-Laws, it is the intent of the parties hereto that the Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.

5



--------------------------------------------------------------------------------



 



     9. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for the Company
directors or officers.
     10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
     11. Cooperation. During the Indemnitee’s service on the Board of Directors
and thereafter, the Indemnitee shall cooperate with the Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter (including any Claim) in any
forum, including, but not limited to, lawsuits, administrative charges, audits,
arbitrations, and internal and external investigations. The Indemnitee’s
cooperation shall include, but shall not be limited to, reviewing and preparing
documents and reports, meeting with attorneys representing the Company or any
Company-affiliated entity, providing truthful testimony, and communicating the
Indmenitee’s knowledge of relevant facts to any attorneys, experts, consultants,
investigators, employees or other representatives working on behalf of the
Company or any Company-affiliated entity. Except as required by law, the
Indemnitee agrees to treat all information regarding any such actual or
potential investigation or claim as confidential. The Indemnitee also agrees not
to discuss or assist in any litigation, potential litigation, claim, or
potential claim with any individual (or their attorney or investigator) who is
pursuing, or considering pursuing, any claims against the Company or any
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 11, the Indemnitee shall be bound by the covenants of
good faith and veracity set forth in the Company’s Code of Business Conduct and
Ethics, as amended from time to time, and by all legal obligations. Nothing in
this Section 11 is intended to prevent the Indemnitee from complying in good
faith with any subpoena or other affirmative legal obligation. The Indemnitee
agrees to notify the Company as promptly as practicable in the event that there
is a request for information or inquiry pertaining to the Company, any
Company-affiliated entity, or the Indemnitee’s knowledge of or service with the
Company. In performing its responsibilities under this Section 11 at the request
or for the benefit of the Company, the Indemnitee shall be compensated for the
Indemnitee’s time at an hourly rate of $400 per hour; provided, however, that
during any period in which the Indemnitee is a director and/or officer of the
Company or is receiving payments from the Company of any kind, the Indemnitee
shall not be so compensated.
     12. Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver. In the event the
Company or any of its subsidiaries enters into an indemnification agreement with
another director, officer, agent, fiduciary or manager of the Company or any of
its subsidiaries containing a term or terms more favorable to the indemnitee
than the terms

6



--------------------------------------------------------------------------------



 



contained herein (as determined by the Indemnitee), the Indemnitee shall be
afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein.
     13. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.
     14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, any provision of the By-Laws, or otherwise) of the
amounts otherwise indemnifiable hereunder.
     15. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee believes, after consultation with counsel selected by the
Indemnitee, that (i) the use of counsel chosen by the Company to represent the
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and the
Indemnitee, and the Indemnitee concludes that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or any subsidiary of the Company, or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense. The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim. Neither the
Company nor the Indemnitee shall unreasonably withhold its or his or her consent
to any proposed settlement; provided that the Indemnitee may withhold consent to
any settlement that does not provide a complete and unconditional release of the
Indemnitee.
     16. Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or a significant portion of the business and/or assets of the Company and/or
its subsidiaries, by written agreement in form and substance satisfactory to the
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be

7



--------------------------------------------------------------------------------



 



required to perform if no such succession had taken place. This Agreement shall
continue in effect regardless of whether the Indemnitee continues to serve as an
officer and/or director of the Company of any other entity or enterprise at the
request of the Company. Neither this Agreement nor any duties or
responsibilities pursuant hereto may be assigned by the Company to any other
person or entity without the prior written consent of the Indemnitee.
     17. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.
     18. Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the Company, the Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.
     19. Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by telecopy, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:
          (a) If to the Company, to:
ABM Industries Incorporated
551 Fifth Avenue, Suite 300
New York, NY 10176
Attn: General Counsel
          (b) If to the Indemnitee, to the address set forth on Annex A hereto.
     20. Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
     21. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

8



--------------------------------------------------------------------------------



 



     22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                  ABM INDUSTRIES INCORPORATED    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                          [NAME]    

9



--------------------------------------------------------------------------------



 



Annex A

          Name and Business Address.          
 
             
 
             
 
             
 
             
Attn:
       
Tel:
 
 
   
Fax:
 
 
   
 
 
 
   

 

 